DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive. The Rinker ‘719 reference still applies albeit in modified form as necessitated by amendment. Some of the USC 112 rejections remain as does the objection to title.
The amendment to the title remains generic. A suggested is provided below.
The USC 112 rejections of claim 1 are withdrawn due to amendment. However, claims 3, 5, 6, and 8 still recites similar, problematic limitations: process limitations in the apparatus claims. They, too, should be amended to recite how the device or elements are configured to perform the intended functions.
Applicant’s Remarks directed to the art rejections, while extensive, are an extrapolation of the same basic argument that is not maintained by the Office. The Applicant asserts that the Rinker ‘719 reference fails to disclose all of the features of the amended claim. But the Office has not taken the position that Rinker ‘719 anticipates the claims as amended. The rejection below is an obviousness rejection that utilizes a previously uncited reference. Thus all these arguments are moot.
Applicant is reminded that the instant claims are apparatus claims. The arguments presented are directed to the process “merely” disclosed by Rinker ‘719. But .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRIMARY AND SECONDARY COAL PYROLYSIS DEVICES IN COMMUNICATION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 3 recites “dried coal is introduced into the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rinker ‘719 (US 2011/0011719 A1) in view of Rinker ‘186 (US 2013/0062186 A1).
Regarding claim 1, Rinker ‘719 discloses an apparatus comprising: a primary pyrolysis device 42 and a secondary pyrolysis device 58, wherein the primary device 42 is a rotary retort (paragraph 38) with a heating radiant tube (indirect heating, paragraphs 27 & 38); wherein the primary device 42 comprises a primary feed port 40, a primary discharge port 56, and a primary coal gas outlet 44 (see Figure 1); wherein the secondary device 58 has a secondary feed port 56, a secondary discharge port 118, a secondary coal gas outlet 72, and a secondary heating mechanism (see Figure 2 and paragraphs 27 & 38); wherein the secondary feed port 56 is located at one end (left side) of the secondary device 58 and is connected with the primary discharge port 56 (they are given the same element number because they are directly connected), and the secondary coal gas outlet 72 is located at the other end (right side) of the secondary device 58 opposite the left side (see Figure 2); wherein element 56 is the connection 78 connected to the secondary device 58 but not that it is connected to the primary device 42.
Rinker ‘186—in an invention for a coal pyrolysis device with primary and secondary devices—discloses cyclone separators connected to both zones of the pyrolysis devices as well as all of the pyrolysis devices (see Figure 1) so that solids present in the gaseous products can be filtered out and returned to the devices for higher efficiency (paragraph 39). It would have been obvious to one having ordinary skill in the art at the time of invention to add cyclone separators (dedusters) to the primary pyrolysis device of Rinker ‘719 for the same benefits as the cyclone separator connected to its secondary device for the reasons suggested in Rinker ‘186.
Regarding claim 2, Rinker ‘719 discloses that secondary device 58 is a rotary retort with indirect heating mechanism (paragraph 43).
Regarding claim 3, Rinker ‘719 discloses a coal drying device upstream of the primary device (paragraph 31). The process limitations are not given patentable weight as in the USC 112 rejections above.
Regarding claims 4-8, Rinker ‘719 discloses a deduster in the form of a coal fines membrane filter located downstream of the devices (paragraph 64). The process limitations are not given patentable weight as in the USC 112 rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725